Citation Nr: 0413979	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  97-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a disability of the 
legs.

3.  Entitlement to service connection for a disability of the 
feet.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
At Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Togus, Maine.  In December 1997 the Board remanded 
the case for further development.  In a March 1998 decision, 
the Board denied the veteran's claim of entitlement to 
service connection for disabilities of the back, legs and 
feet.  The veteran appealed the denial of this claim to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2001 order, the Court vacated and remanded the 
Board's decision for further development.  

Thereafter, the Board remanded the case for further 
development in June 2002 and undertook its own development of 
the case in December 2002, pursuant to regulations in effect 
prior to May 1, 2003, when the United States Court of Appeals 
for the Federal Circuit, in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
invalidated the regulations.  The Board then remanded the 
claim in October 2003 for the M&ROC's initial consideration 
of evidence submitted during the subsequent development of 
the case.  The requested development has been completed and 
the case has been returned to the Board for further appellate 
action.  


FINDINGS OF FACT

1.  A low back disability was not shown during service, and 
is not shown to be related to service or any incident 
therein.

2.  A disability of the legs was not shown during service, 
and is not shown to be related to service or any incident 
therein.

3.  Bilateral pes planus pre-existed service and was 
aggravated by the veteran's military active duty.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
military service or any incident therein.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).

2.  A disability of the legs was not incurred in or 
aggravated by military service or any incident therein.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

3.  The veteran's preexisting bilateral pes planus was 
aggravated by his active duty service.  38 U.S.C.A. §§ 1131, 
1153, 5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has disabilities of 
the back, legs and feet as a result of inservice injuries.  

I.  Veterans Claim Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his attorney of the information and 
medical evidence necessary to substantiate his claims.  A 
December 2003 letter to the veteran advised him of the types 
of evidence that he needed to send to VA in order to 
substantiate claims for service connection, as well as the 
types of evidence VA would assist in obtaining.  In addition, 
the veteran was informed of his responsibility to identify, 
or to submit directly to VA, medical evidence of a current 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between a disease or injury in 
service and any current disability.  Furthermore, in that 
same letter, the M&ROC requested that the veteran provide it 
with or identify any additional sources of evidence that 
could help to support a claim for service connection.  
Moreover, the veteran and his representative were provided 
copies of the appealed August 1996 rating decision, December 
1996 statement of the case, and June 1997, November 1998 and 
March 2004 supplemental statements of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  Thus, the Board finds that the 
veteran has been provided the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The record also reflects that, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
information and records adequately identified by the veteran.  
Specifically, VA has associated with the claims file the 
veteran's available service medical records, as well as VA 
and private medical records and reports.  In addition, the 
December 2003 letter sought further information from the 
veteran regarding his treating physicians.  In sum, the facts 
relevant to this appeal have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA or the implementing regulations.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Factual Background

The veteran's available service medical records indicate that 
he underwent a nasal septectomy in February 1959.  Available 
service personnel records show the veteran was absent because 
he reported to the USAF Hospital in Weisbaden, Germany in 
February and March 1959.  The M&ROC attempts to obtain the 
veteran's complete service medical records revealed that his 
service records had been located in an area of the National 
Personnel Records Center (NPRC) that was damaged in a 1973 
fire and would have been destroyed.

A copy of a letter that the veteran allegedly wrote to his 
parents in December 1958, states that he had gone on sick 
leave that day because his hip had been "bothering" him.  
He reported he had an appointment at the clinic where he had 
previously received treatment for his feet.  

Treatment records from Thayer Hospital, dating from July 1970 
to October 1970, show the veteran was initially seen in July 
1970 for complaints of acute severe right leg pain.  He gave 
a history of occasional kinks in his back when he over did 
his exercises, but denied any severe difficulty with his 
back.  He reported back pain and radiating right leg pain 
since an October 1969 motor vehicular accident.  He underwent 
an initial laminectomy in July 1970 and a right-sided lumbar 
hemilaminotomy two months later.  Following the original 
laminectomy, the veteran's leg pain was completely alleviated 
until a month before the second operation, when he began to 
develop left-sided pain.  

In a March 1993 letter, Dr. A. K. Carton, certifies that he 
treated the veteran for low back pain, diagnosed as 
intervertebral disc syndrome, in the early 1960's.  

VA treatment records, dating from August 1991 to October 
1994, note that the same physician who operated on the 
veteran's back in 1970 conducted the initial August 1991 VA 
evaluation.  He again underwent back surgery in June 1992.  
Treatment records also note a total foot drop and left hip 
pain.

A March 1993 Social Security Administration (SSA) 
determination indicates that the veteran was granted 
disability benefits beginning in June 1992 for herniated 
nucleus pulpous (HNP).

During his February 1997 personal hearing, the veteran 
testified that he initially experienced pain in his left leg 
and feet shortly after he was stationed in Germany in 
November 1957.  He believed the onset of this pain was 
triggered by a back injury he received when he hit his back 
on the underside of an Army vehicle he was repairing.  
Thereafter, he had several sessions with an Army orthopedic 
surgeon, who placed him on light duty profile and gave him 
arch supports for his feet.  He also testified that he went 
to his unit's dispensary in December 1958 for complaints of 
leg pain.  The veteran testified that there were no available 
treatment records prior to 1970 because his private treating 
physician had retired and destroyed his treatment records and 
his service medical records had been destroyed in the NPRC 
fire.

In a March 2001 evaluation, Donald M. Robertson, M.D., notes 
the veteran's history of chronic low back pain due to three 
lumbar disc injuries that occurred in the late 1950's during 
his active military service in Germany.  The physician states 
that he reviewed extensive records provided by the veteran's 
attorney.  The veteran experienced right leg pain and 
underwent back surgery in 1970.  Thereafter, he continued to 
have leg pain and left foot drop.  Dr. Robertson found 
evidence of radiculopathy and loss of segment integrity.  In 
a follow-up letter, dated later that month, the physician 
opined that by history there was "absolutely no question 
that the veteran's injury began in 1957 when he was injured 
and suffered a herniated disc."  

During his October 2002 video conference hearing before the 
undersigned Board Member, the veteran again testified that 
his back and leg problems began after he hit his back on the 
underside of a vehicle while stationed in Germany.  He 
testified that he sought treatment from Dr. Cartman for his 
back pain within one year of his discharge from service.  

In March 2004, the veteran underwent VA orthopedic 
examination.  The examiner reviewed military, VA and civilian 
records.  The examiner noted the veteran's history of an 
inservice injury to his back and other injuries to his back, 
legs and feet in basic training.  After outlining all the 
pertinent medical evidence of record, the examiner diagnosed 
status post lumbar disc disease, left leg drop foot weakness 
and bilateral pes planus.  The examiner opined that the 
veteran's November 1957 injury to his back was not a likely 
mechanism of injury resulting in hypertrophic facet arthritis 
and multilevel disc herniations.  The examiner further opined 
that the veteran almost certainly entered the military 
service with bilateral marked pes planus.  In an addendum, 
the examiner noted that treatment records show the veteran's 
leg pain had its onset one year prior to his initial surgery 
and opined that the veteran's current condition was not 
likely related to his military service.  The examiner further 
opined that the veteran's pes planus was aggravated in 
service.  

III.  Analysis

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, and that the appellant still has 
such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  Id.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, or 
if competent evidence relates the present disorder to that 
symptomatology.  Id.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

In analyzing the veteran's claims for service connection for 
disabilities of the back and legs in light of the evidence 
summarized above, the Board observes that there is no 
clinical evidence demonstrating any onset of arthritis within 
one year of service.  The evidence of record shows that the 
first clinical documentation of both disabilities was in 
1970, approximately 10 years after his discharge from 
service, and is too remote in time from service to support a 
claim that either is service connected.  Assuming without 
conceding, that Dr. Carton's recollections are accurate that 
he treated the veteran for intervertebral disc syndrome 
sometime in the early 1960's, there is still no competent 
medical evidence etiologically linking this condition to his 
service, or any incident therein.  Moreover, the Board finds 
more probative, the March 2004 VA examiner's opinion that the 
veteran's current back and leg disabilities were unrelated to 
service as this opinion was based on a thorough review of the 
veteran's claims file and medical records, as well as 
examination.  In this respect, the Board acknowledges Dr. 
Robertson's March 2001 opinion, as well as his statement that 
he had reviewed extensive records; however, Dr. Robertson 
does not refer to these records in making his opinion or 
offer any rationale for his opinion.  While the veteran 
contends that his currently diagnosed back and leg 
disabilities are the result of his service, he is a layperson 
and his opinion is not competent to provide the nexus between 
his current disability and service.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, the Board concludes that the 
veteran's current back and leg disabilities were not incurred 
in or aggravated during active service or any incident 
therein.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for bilateral pes planus 
is warranted.  Although the veteran's service medical records 
are unavailable, his December 1958 letter provides credible 
lay evidence establishing in service treatment for foot 
complaints.  Moreover, the March 2004 VA examiner opined that 
the veteran had pre-existing bilateral pes planus that was 
aggravated in service.  This opinion was based on a review of 
all the evidence of record, as well as the veteran's history.  
Thus, resolving all reasonable doubt in favor of the veteran, 
the Board determines that service connection for bilateral 
pes planus is warranted.


ORDER

Service connection for a back disability is denied.

Service connection for disability of the legs is denied.

Service connection for bilateral pes planus is granted.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



